     Case 3:19-cv-13105-RHC-KGA ECF No. 50, PageID.412 Filed 02/12/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



CORY O’DELL DERRICK,

               Plaintiff,

v.
                                          CASE NO: 19-CV-13105

CORRECT CARE SOLUTIONS, JILL
WARNER, and TAMARA SMITH,

               Defendants.
                                    /


                    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                              AND RECOMMENDATION

        This matter was referred to United States Magistrate Kimberly G. Altman pursuant to

28 U.S.C. §636(b)(1)(B) and Local Rule 72.1. In her report filed on January 15, 2021, the

magistrate judge recommended that this court grant defendants’ motion for summary

judgment (ECF No. 28) and deny Derrick’s motion for summary judgment (ECF No. 42).

No objections have been filed pursuant to 28 U.S.C.§ 636(b)(1)(C), thus further appeal rights

are waived.1

        The court ADOPTS the Report and Recommendation for purposes of this Order.

        Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

Report and Recommendation, Defendants Motion for Summary Judgment is GRANTED




       The failure to object to the magistrate judge’s report releases the court from its duty to
        1

independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
  Case 3:19-cv-13105-RHC-KGA ECF No. 50, PageID.413 Filed 02/12/21 Page 2 of 2




and Plaintiff’s Motion for Summary Judgment is DENIED.

      .



                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE




Dated: February 12, 2021




I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, February 12, 2021, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522

                                        .




                                              2
